                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO


CARRIE ESCOBEDO,
          Plaintiff,

v.                                                                CV No. 19-630 WJ/CG

ANDREW SAUL,
Commissioner of the Social
Security Administration,
            Defendant.

                    ORDER GRANTING MOTION FOR EXTENSION

         THIS MATTER is before the Court on Defendant Commissioner’s First

Unopposed Motion for Extension of Time (the “Motion”), (Doc. 25), filed March 27, 2020.

In the Motion, Defendant requests a 30-day extension to file a response to Plaintiff’s

Motion to Reverse and Remand to Agency for Rehearing with Supporting

Memorandum, (Doc. 24). The Court, having reviewed the Motion and noting it is

unopposed, finds the Motion is well-taken and shall be GRANTED.

         IT IS THEREFORE ORDERED that Defendant shall have until April 30, 2020, to

file a response to Plaintiff’s Motion, and Plaintiff shall have until May 14, 2020, to file a

reply.

         IT IS SO ORDERED.

                                    ______________________________
                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE
